Citation Nr: 0328013	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  03-11 626	)	DATE
	)
	)


THE ISSUE

Whether a March 20, 2003 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
anemia, should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Bayani B. Labayog


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran had recognized guerilla service from December 
1944 to November 1945.  He also had service with the regular 
Philippine Army from November 1945 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error (CUE) in a Board decision dated March 20, 
2003.  The motion, which the veteran's representative filed 
with the Board in April 2003, requests that the Board's 
decision of March 20, 2003, be revised on grounds of CUE.  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400(a) 
(2003).  This decision constitutes the Board's determination 
on that motion.


FINDINGS OF FACT

1.  By a decision entered on March 20, 2003, the Board denied 
the veteran's claim of service connection for anemia.

2.  The moving party has not alleged that the facts as they 
were known at the time of the March 20, 2003, decision were 
not before the Board, or that the Board incorrectly applied 
the then-extant statutory and regulatory provisions; the 
moving party has not asserted how, but for any alleged error, 
the outcome of the decision would have been different.


CONCLUSION OF LAW

The moving party has not satisfied the threshold pleading 
requirements for the revision of a March 20, 2003 Board 
decision on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of January 2002, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the veteran's claim 
of entitlement to service connection for anemia.  The veteran 
appealed the RO's January 2002 denial to the Board, and by a 
decision entered on March 20, 2003, the Board denied the 
appeal.  Thereafter, the claimant filed a motion requesting 
that the Board's March 20, 2003, decision be revised on the 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).   

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2003).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Id.  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2003).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2003).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  Moreover, a review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1) (2003).  A 
disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 20.1403(d)(3) (2003).  Any failure to fulfill the duty to 
assist is also not CUE.  38 C.F.R. § 20.1403(d)(2) (2003).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2003).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
Id.  

In support of the moving party's motion, in a written 
statement received in April 2003, the veteran's 
representative presented several arguments.  One such 
argument was that the Board failed to fulfill the duty to 
assist the veteran.  The representative referred to page 8 of 
the Board's March 20, 2003, decision in which the Board 
stated that, without any evidence that anemia may be 
associated with in-service malaria or otherwise related to 
military service, VA does not have a duty to provide the 
veteran with an examination.  The Board further stated that 
there was a possibility that obtaining a medical opinion 
would substantiate the claim, but that it would be an 
unreasonable one given that there was no basis on which to 
form an opinion except the veteran's own uncorroborated self-
diagnosed malaria.  In other words, the representative argued 
that the veteran was deprived of being offered a VA 
examination or obtaining a medical opinion which was 
necessary to make a decision on the claim.

The Board finds that this argument made by the representative 
constituted a contention that the duty to assist was not 
fulfilled.  The Board notes that the provisions of 38 C.F.R. 
§ 20.1403(d)(2) provide that failure to fulfill the duty to 
assist is not CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994) (VA's breach of the duty to assist cannot form 
a basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record).  In other 
words, any failure on the part of the Board to fulfill the 
duty to assist the veteran cannot be the basis for a valid 
claim of CUE.

Moreover, the representative noted that, although there was 
no available medical evidence that supported the veteran's 
claim that the veteran suffered from malaria sometime in 
April 1945 at Camp Spencer Base Hospital, the representative 
argued that it was likely that the veteran indeed had malaria 
during the war because he was in a tropical country such as 
Philippines.  What the representative argues appears to be 
that the Board should have given more weight to the veteran's 
opinions offered in support of the claim, and should have 
given less weight to the evidence against it.  In other 
words, the contention appears to be that the possibility that 
the veteran had malaria in service should have been given 
more weight than the lack of medical evidence showing 
malaria.  That sort of argument, which amounts to a 
disagreement with how the Board weighed or evaluated the 
facts, also cannot be the basis of a valid claim of CUE.  See 
38 C.F.R. § 20.1403(d)(3) (2003).

In summary, the Board finds that the moving party has not 
made a legally sufficient motion of CUE.  The moving party 
has failed to allege that the correct facts, as they were 
known at the time of the Board decision, were not before the 
Board, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Neither has the moving 
party provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous adjudication would 
have been manifestly different but for an error.  Instead, 
the moving party's arguments amount to either a claim of 
failure to fulfill the duty to assist or a disagreement with 
how the Board weighed or evaluated the facts, and, therefore, 
cannot be the basis of a valid claim of CUE.  See 38 C.F.R. 
§ 20.1403(d)(2), (3) (2003).  Moreover, to the extent that 
the veteran has submitted evidence generated subsequent to 
the Board decision, the Board notes that a finding of CUE 
must be based only on the law and record that existed when 
the challenged decision was made.  See 38 C.F.R. § 20.1403(b) 
(2003).

For the foregoing reasons, the Board finds that the moving 
party has failed to satisfy the threshold pleading 
requirements for the revision of the March 20, 2003 Board 
decision.  Accordingly, the moving party's motion is 
dismissed without prejudice to re-filing.


ORDER

The motion is dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



